Citation Nr: 0332059	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-16 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD) and if so, whether the claim may be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from April 1970 to April 1974.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the September 2002 statement of the case adjudicated 
this matter on a de novo basis, the Board's review of the 
claims file reflects that the regional office (RO) previously 
denied service connection for PTSD in a January 1986 rating 
decision that was not appealed.  Consequently, pursuant to 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), the Board 
must address this claim on a new and material basis.  The 
Board has therefore recharacterized the claim on appeal to 
comport with its correct procedural status.  The Board 
further notes that such action could not be considered 
prejudicial to the veteran, as the RO afforded the veteran 
with greater evidentiary review than that to which he may 
have been entitled.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


FINDINGS OF FACT

1.  A claim for service connection for PTSD was denied by a 
January 1986 rating decision which was not appealed.

2.  The evidence received since the rating decision of 
January 1986 pertinent to the claim for service connection 
for PTSD was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  

3.  The veteran has PTSD which is associated with his 
military service.




CONCLUSIONS OF LAW

1.  The rating decision of January 1986, which denied a claim 
for service connection for PTSD, is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2002); 38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 
(1985).

2.  New and material evidence has been submitted since the 
rating decision of January 1986, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2002).

3.  PTSD was incurred in wartime service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
record contains multiple diagnoses of PTSD and sufficient 
clinical evidence to permit the Board to properly address the 
merits of the claim.  In addition, the veteran has been 
provided with the VCAA guidelines and other applicable law 
and regulations in the September 2002 statement of the case, 
and there is no indication that there are any outstanding 
pertinent records that have not already been obtained or 
addressed in documents contained within the claims file.  
Moreover, the veteran was requested to provide relevant 
stressor information in a letter from the RO in February 
2002, at which time the veteran was also informed of what 
steps the RO would take as a result of any information that 
might be provided by the veteran.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board would further note that although the RO did not 
adjudicate this issue on a new and material basis pursuant to 
the new version of 38 C.F.R. § 3.156 (38 C.F.R. § 3.156 was 
revised, effective August 29, 2001 and the instant claim was 
filed in February 2002), since the Board has determined that 
new and material evidence has been submitted to reopen the 
claim, the Board's consideration of this matter without 
initial consideration of the revised version of 38 C.F.R. 
§ 3.156 (2002) by the RO and the veteran can not be 
considered prejudicial to the veteran.  Bernard v. Brown, 
supra.  Finally, the Board notes that its determination that 
evidence received since the previous final denial is 
sufficient to reopen the claim and that this and other 
evidence supports the grant of the claim negates any possible 
prejudice to the veteran based on any asserted failure to 
notify or develop this matter under the VCAA.


I.  Whether New and Material Evidence has been Received to 
Reopen the Claim 

The record reflects that a rating decision in January 1986 
denied service connection for PTSD.  The record does not 
reflect that the veteran filed a timely notice of 
disagreement with this rating decision.  Accordingly, it 
became final under 38 U.S.C. § 4005(c) (1982) when the 
veteran failed to perfect his appeal of that decision within 
the statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  As such, his claim for service connection for 
PTSD may only be reopened if new and material evidence is 
submitted.  In this instance, since the January 1986 rating 
decision denied the claim for service connection for PTSD on 
the basis that PTSD had not been diagnosed during a then-
recent hospitalization, the Board finds that new and material 
evidence would consist of a current diagnosis of PTSD.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).  

The Board also finds its determination to be consistent with 
the recently revised version of 38 C.F.R. § 3.156, since the 
new provision defines "material" as evidence of an 
unestablished fact necessary to substantiate the claim, and 
the existence of a current diagnosis of PTSD would clearly 
establish a fact necessary to substantiate the veteran's 
claim.

In this regard, the evidence received since the previous 
final denial includes Department of Veterans Affairs (VA) 
clinical records over the period of June 1993 to February 
2002 that reflect multiple diagnoses of PTSD.  Consequently, 
as to the veteran's claim for service connection for PTSD, 
the Board finds that the additional evidence was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.  Therefore, the Board concludes 
that the claim for service connection for PTSD is reopened.

Now that the claim is reopened, the notice and development 
provisions of the VCAA and regulations promulgated thereto 
are fully applicable without limitation.  However, 
development of this matter has largely been accomplished and, 
as was noted previously, the Board's decision to grant 
service connection for PTSD now obviates any need for further 
notice and/or development.


II.  Decision on the Merits 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2002); a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).  38 C.F.R. § 4.125(a) (2002) requires that diagnoses 
of mental disorders conform to the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), and as was noted in 
Cohen v. Brown, 10 Vet. App. 128 (1997), the adoption of such 
a standard has resulted in the applicable criteria changing 
from an objective ("would evoke in almost anyone") standard 
in assessing whether a stressor is sufficient to trigger 
PTSD, to a subjective standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

It was also indicated in Cohen that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).

The appellant's DD Form 214 indicates that he served with the 
United States Coast Guard over the period of April 1970 to 
April 1974.  

Personnel records indicate that the veteran's application for 
enlistment in the United States Coast Guard included multiple 
references that supported the veteran's admission into the 
service.  These records further indicate that following the 
veteran's successful completion of basic training, in June 
1970, he was assigned to the USCGC Glacier, which 
participated in Arctic West (Summer) 1970 operations.  In 
September 1970, it was noted that the veteran crossed the 
International Date Line and Arctic Circle, and in November 
1970, the USCGC Glacier returned to the United States after 
completion of the Arctic West operations.  Thereafter, the 
veteran continued to be assigned to the USCGC Glacier the 
remainder of 1970, all of 1971, and through April of 1972.  
His service during the majority of this period was apparently 
satisfactory involving repeat participation in Arctic West 
1971 operations with the exception of two short periods of 
unauthorized leave in June 1971.  In early February 1972, a 
letter recognized the veteran's successful completion of a 
January 1972 training course while the veteran was still 
attached to the USCGC Glacier.

However, in March 1972, the veteran was found to have been in 
possession of another person's belongings, and in April 1972, 
he was transferred to duty with the USCG Group in San Diego, 
California.  Thereafter, there is a marriage certificate that 
documents the veteran's marriage in May 1972, and while the 
veteran had been detailed as a messman in June 1972, he was 
relieved as messman in August 1972, and found to be absent 
without leave in August 1972.  

In addition, in June 1973, the veteran's commanding officer 
did not recommend the veteran for reenlistment due to 
unsatisfactory conduct of personal affairs.  At this time, 
the veteran was again detailed as a messman, and he continued 
in this capacity until August of 1973.  

Service medical records do not reflect complaints or 
treatment of any psychiatric disorder.

In January 1986, a rating decision denied the veteran's 
original claim for service connection for PTSD, finding that 
the veteran's hospitalization in October 1985 did not 
disclose a diagnosis of PTSD.  The VA hospital summary from 
this hospitalization does not refer to any sexual assault in 
service, but does indicate a diagnosis of adjustment disorder 
with depressed mood.

A private medical statement from December 1993 reflects 
previous treatment for depression and the relation of current 
depression to memories of childhood molestation.  This 
examiner noted his initial diagnosis was dysthymia but now 
believed a more appropriate diagnosis would be major 
depression.  An April 1994 statement from the same physician 
notes some improvement in the veteran's condition.

VA outpatient records from March 1995 reflect that the 
veteran was experiencing some anxiety problems.  Additional 
records for the period of April 1997 to August 2001 reflect 
periodic treatment for depression and a mixed anxiety and 
mood disorder.

VA PTSD examination in October 2001 revealed the veteran's 
report of a sexual assault during the service in 1972 while 
returning to his ship after liberty in San Pedro, California.  
Following the incident, the veteran did not tell anyone about 
the incident and indicated that he subsequently had frequent 
distressing and intrusive memories of the event with 
increasing depression.  Shortly after the incident, he 
impulsively married a girl whom he had not previously 
considered marrying and became promiscuous.  He claimed 
continual depression since the incident without any period of 
complete remission of depressed mood.  Dr. V.'s Axis I 
diagnosis included PTSD and the stressor was identified as 
sexual trauma.  

VA outpatient records from November 2001 to February 2002 
reflect an assessment of PTSD from military sexual trauma.  A 
February 2002 record indicates that the veteran suffered from 
ongoing symptoms of PTSD, and the diagnosis included PTSD and 
depression, not otherwise specified.

An undated statement from the veteran's spouse reflects her 
belief that the veteran suffered from bouts of depression, 
anger, and bitterness.  An April 2002 statement from the 
veteran's mother indicates her belief that the veteran was 
more distant following his military service.

In a written statement dated in April 2002, the veteran 
described how he began to get into trouble following the 
sexual assault during service.  He also indicated that he 
ignored opportunities for advancement and had become 
disillusioned.

At the veteran's hearing before the Board in April 2003, the 
veteran again described the circumstances surrounding the 
sexual assault during service, the fact that his military 
career thereafter took a downward turn, that this occurred 
just prior to his 19th birthday in March 1972, and that he 
impulsively married in May 1972 to compensate for the 
incident.

The Board has reviewed the evidence of record and finds that 
there are multiple diagnoses of PTSD and that Dr. V. has 
provided an unequivocal diagnosis of PTSD specifically based 
on the veteran's alleged in-service sexual assault.  To the 
extent that this medical evidence indicates a current finding 
of PTSD, the Board finds that the initial requirement for a 
grant of service connection for PTSD has been met.

However, as was noted previously, for service connection to 
be granted, it must also be demonstrated that the post-
service PTSD is the result of a stressor in service.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") has indicated that this is a 
two-part process.  VA must first determine if the evidence 
supports the existence of an alleged stressful event.  This 
is a factual determination, and hence is within the purview 
of the adjudicative process.  

Only if this is so, a second determination must be made as to 
whether the stressor is of sufficient gravity to support a 
finding of PTSD.  This latter determination is medical in 
nature, and hence outside of the expertise of the RO and the 
Board.  West v. Brown, 7 Vet. App. 70 (1994).

Thus, the Board must first consider the initial requirement, 
the presence of a stressor.  In reaching this determination, 
the Board must first determine if the veteran served in 
combat.  Such a requirement may be met either by the award of 
a combat citation, or by other supportive evidence.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the veteran 
meets this test, then his or her lay testimony must be 
accepted as conclusive as to their actual occurrence.  
38 U.S.C.A. § 1154 (West 2002); See also Cohen v. Brown, 
supra.

Initially, the Board notes that the veteran was not awarded 
any combat citations or medals relative to service.  
Moreover, there has been no assertion that he was ever 
actually engaged in combat, and he has not provided credible 
supporting evidence of combat.  

However, the Board notes that the veteran's diagnosis of PTSD 
is not based on any combat stressor and his claim is instead 
predicated on a sexual assault which he alleges occurred just 
prior to his 19th birthday in March 1972.

In this regard, while the veteran was not able to provide 
corroborative written statements from fellow service members 
or other witnesses regarding their observations of behavioral 
changes in the veteran after the incident, the Board finds 
that the veteran's personnel records do, as a whole, support 
a finding that there was a deterioration in the manner the 
veteran performed his duties beginning in March 1972 followed 
by a transfer to another post in April 1972, and such 
evidence has, by regulation, been deemed as significant for 
purposes of determining whether there is corroborative 
evidence of an in-service sexual assault.  38 C.F.R. 
§ 3.304(f)(3) (2002).  

Moreover, the Board is struck by the overall consistency of 
the veteran entire report of the incident as now expressed in 
statements of medical history, hearing testimony, and 
numerous statements in support of the veteran's claim, and 
the lack of evidence that contradicts the veteran's 
statements.  Brutality, such as that described by the 
veteran, is extremely difficult to verify unless reported.  
Cohen v. Brown, supra.  In effect, a PTSD claim must be put 
in the context of the personal involvement of the veteran.  
Id.  In this respect, the Board finds nothing in the record 
to directly contradict the veteran's personal involvement, as 
claimed.

As discussed above, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. 
§ 3.102 (2002).  Accordingly, absent evidence contrary to the 
veteran's reported in-service stressor, and given the 
veteran's conduct during service in and after March 1972, and 
the current and unequivocal diagnosis of PTSD due to the 
veteran's sexual assault, the Board concludes that the 
evidentiary record supports a grant of entitlement to service 
connection for PTSD.  


ORDER

The claim for service connection or PTSD is granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



